COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-05-002-CV





IN RE GARY KRIER IN HIS PROPER	RELATOR

PERSON AND NOT FICTITIOUS



------------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
------------

The court has considered relator's “Emergency Command Or Writ Of Injunction And Writ Of Certiorari With A Notorial Certificate” and is of the belief that relief should be denied.  Accordingly, relator's “Emergency Command Or Writ Of Injunction And Writ Of Certiorari With A Notorial Certificate” is denied.



PER CURIAM



PANEL B:	DAUPHINOT, HOLMAN, and GARDNER, JJ.



DELIVERED: January 6, 2005

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4.